Title: From Thomas Jefferson to George Clinton, 13 December 1808
From: Jefferson, Thomas
To: Clinton, George


                                                
                            Sir
                     
                            Dec. 13. 1808.
                        

                        The inclosed was delivered to me among a mass of letters from the post office, and reading only the first line of the superscription, I fell into the same error with the post office, & broke the outer seal. percieving the mistake, I did not break the inner one, and now inclose the packet to you, trusting to your indulgence for an error so entirely unintentional. I salute you with great respect & consideration.
                        
                            Th: Jefferson
                     
                        
                    